Citation Nr: 1210874	
Decision Date: 03/26/12    Archive Date: 04/05/12

DOCKET NO.  08-12 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

3.  Entitlement to service connection for a right arm disability.

4.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to July 1952 and from June 1963 to September 1963.  He also had additional service in the Alabama Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Huntington, West Virginia which, in part, granted service connection for bilateral hearing loss at a 20 percent disability rating, effective September 28, 2006, granted service connection for tinnitus at a 10 percent disability rating, effective December 12, 2006, denied service connection for flat feet and denied service connection for residuals, fractured right arm.

During the pendency of the appeal, the claim was transferred to the jurisdiction of the RO in Montgomery, Alabama.

The Veteran was scheduled for a Board hearing at the Montgomery RO before a Veterans Law Judge (VLJ).  However, he failed to report for this hearing.  Thus, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for pes planus and residuals of an arm fracture are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service- connected bilateral hearing loss has been manifested by no worse than level VI hearing acuity in the right ear and level V hearing acuity in the left ear.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

1.  The criteria for an initial rating in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2011).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2006 letter, prior to the date of the issuance of the appealed January 2007 rating decision.  The October 2006 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The October 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records, private treatment records and the December 2006 VA examination.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative.  

The Board notes that the Veteran was scheduled for a VA examination to assess the current severity of his hearing loss disability in May 2011.  However, the Veteran did not report for his examination.  Where entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  Accordingly, in light of the Veteran's failure to report to his May 2011 examination, further examination is not warranted in this instance. 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Higher Initial Ratings Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.  To evaluate the severity of a particular disability, it is essential to consider its history.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2011).

Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2011).  In addition, where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 

The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

A. Bilateral Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2011).

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

On an authorized VA audiological evaluation in December 2006 pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
75
75
LEFT
35
55
65
70

The average decibel threshold was 64 on the right and 56 on the left.  Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 72 percent in the left ear.

Applying these results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 64 combined with the right ear speech discrimination of 60 percent results in a Roman numeral designation of VI, while the left ear pure tone threshold average of 56 when combined with the left ear speech recognition of 72 percent results in a Roman numeral designation of V.  

Applying the criteria for evaluating hearing loss to the findings of the December 2006 VA audiometric evaluation results in designation of Level VI in the right ear and Level V in the left ear based on application of the reported findings to Tables VI and VII.  These findings likewise warrant only a 20 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board points out that the results of audiometric testing obtained on each evaluation do not reflect pure tone thresholds meeting the definition of an exceptional pattern of hearing impairment for either ear under 38 C.F.R. § 4.86.

As the testing results noted above do not yield findings to support assignment of a rating in excess of 20 percent for bilateral hearing loss, the Veteran is not entitled to an initial rating in excess of 20 percent for hearing loss at any time since the effective date of service connection.  38 C.F.R. §§ 4.7, 4.21.  In this decision, the Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  It must be emphasized, however, that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned from audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiological evaluations of record.  See Lendenmann, supra.  The Board is bound by law to apply VA's rating schedule to the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

As noted above, the Veteran was scheduled for a VA audiological examination in May 2011 to assess the current level of his hearing loss.  However, the Veteran did not report for his May 2011 examination.  In this regard, the Court has held, "The duty to assist is not always a one-way street.   If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  As such, the Veteran's claim is rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

B.  Tinnitus

Service connection for tinnitus was established in January 2007, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).  The Veteran appealed the assignment of the 10 percent rating.
Under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the appellant has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Extraschedular Consideration

The Board must still consider whether the Veteran is entitled to an extra-schedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the disability picture presented by the Veteran's hearing loss and tinnitus is appropriately contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted here.  Thun.  

(Continued on next page.)



ORDER

Entitlement to an initial disability rating in excess of 20 percent for bilateral hearing loss is denied.

An initial disability rating in excess of 10 percent for tinnitus is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

VA law provides that active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2011); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78.  The Court has held that VA service connection compensation presumptions do not apply with only ACDUTRA or INACDUTRA service.  Id. at 477-78.

ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  Service connection for a person on inactive duty for training is permitted only for injuries, not diseases, incurred or aggravated in line of duty.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993). 

Regarding the Veteran's pes planus claim, the Board notes that in an October 1956 re-enlistment examination for the Alabama Army National Guard, the report of medical examination noted asymptomatic pes planus.

An October 2005 VA treatment note indicated that the Veteran had a current diagnosis of plantar fasciitis.

Given the facts noted above, the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for pes planus and that further medical examination and opinions in connection with this claim is warranted.  

As there is evidence that the pes planus potentially preexisted his active service, an examiner should provide an opinion as to whether any pes planus preexisted his service and was aggravated beyond its natural progression during service.  See 38 U.S.C.A. § 1153 (West 2002) (providing that a preexisting disease or injury will be considered to have been aggravated by active service where there is an increase in disability during service absent a finding that the increase was due to the natural progress of the disease).  

Thus, the RO should schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any current pes planus, to include whether any preexisting pes planus underwent a permanent worsening during his service beyond its natural progression. 

Regarding the Veteran's residuals of a fractured right arm disability, the Board notes that the Veteran's complete service treatment records are not available.  Specifically, records from the Veteran's Korean War service are not associated with the claims file.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Regarding all of the remaining claims, the Board notes that the Veteran's claims file does not contain any service treatment records.  As the Veteran had active service from September 1951 to July 1952 and from June 1963 to September 1963, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Additionally, the Board notes that the record contains statements from a fellow soldier that he recalled the Veteran fracturing his right arm in the summer of 1951 while at Camp Stewart in Georgia. 

In a September 2006 letter, the Veteran claimed that his current "multiple arthritis" was the result of his right arm which he fractured while training and preparing for deployment in Korea.

In this case there is a current diagnosis of unspecified arthritis.  The Board notes that the Veteran has not been afforded a VA examination in order to determine the nature and etiology of his claimed disability of residuals of arm fracture.  

An examination is needed so that a medical professional can express an opinion based on a review of the record and consideration of a complete history as to whether there is a current disability of residuals, fractured right arm related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO/AMC should make efforts to obtain the Veteran's service treatment records from his active from September 1951 to July 1952 and from June 1963 to September 1963.  The National Personnel Records Center (NPRC) should be contacted as one possible source of the records.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Schedule the Veteran for a VA orthopedic examination in order to determine the nature and etiology of the Veteran's pes planus disability.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should offer an opinion, consistent with sound medical principles, as to whether the Veteran has a current pes planus disability.  If so, the examiner should determine if it is at least as likely as not (50 percent or greater probability) that any current pes planus disability had its onset in or is otherwise related to the Veteran's period of active duty, INACDUTRA or ACDUTRA.

In rendering the requested opinion, the examiner should specifically address: (a) whether pes planus clearly and unmistakably preexisted the Veteran's entrance into service; if so, (b) whether any such pre-existing disability clearly and unmistakably did not increase in severity in service; Note- an increase in severity is that which is beyond the natural progression of the condition (representing a permanent worsening of such disorder).  

The examiner should set forth all examination findings, along with a complete rationale for any opinion reached, in a printed report.  If, however, the examiner is not able to provide such opinions without resorting to mere speculation, the examiner should provide the reasons and bases for such a determination.  

4.  The Veteran should be afforded a VA examination by a physician with appropriate expertise to determine the nature and etiology of any current residuals, fractured right arm disability.  The claims folders should be made available to and reviewed by the examiner. All necessary tests should be conducted.

Based on the examination results and the review of the claims folders, the examiner should provide an opinion as to whether the Veteran has a current residuals, fractured right arm disability and if so, whether it is as likely as not (i.e., a 50 percent or better probability) that the disorder was present during the Veteran's active service or is etiologically related to his active service.  The rationale for each opinion expressed must be provided.  If, however, the examiner is not able to provide such an opinion without resorting to mere speculation, the examiner should provide the reasons and bases for such a determination.  


5.  Thereafter, readjudicate the claims.  If any determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


